IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00158-CV

ALVIE ROBINSON,
                                                              Appellant
v.

ALICIA SCOTT AND BRANDEN MULLENS,
                                                              Appellees


                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 25,737


                                        ORDER



       Rather than file a motion for extension of time to file his brief because he had not

received a copy of the reporter’s record, appellant, Alvie Robinson, filed his brief without

access to the reporter’s record. Accordingly, the brief contains no citations to the record

as required by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1(i). Because

his brief is defective, we strike it without prejudice to refiling another brief which is due

60 days after the date of this order.
       Additionally, a copy of the reporter’s record is enclosed with this order. Appellant

is required to return the reporter’s record with his brief. The reporter’s record must be

preserved in the condition it is sent to appellant. It may not be disassembled or taken

apart for any reason, and it may not be marked upon. If it has been disassembled, or

taken apart, or marked on, or not returned with appellant’s brief, this appeal will be

dismissed.

       Appellant’s brief is due 60 days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken, brief due
Order issued and filed September 21, 2016




Robinson v. Scott                                                                    Page 2